Mr. Justice Breese delivered the opinion of the Court: There are no merits in appellant’s proceedings, and the court properly dismissed the bill. There is nothing in the bill justifying an application to a court of equity. We are unable to perceive the interest of complainant, the appellant here, to incite this litigation. If his co-executors have done wrong, they, alone, are responsible—appellant can not be injured thereby. There is a total want of interest in this subject matter in appellant, and the court did right in dismissing his bill. This case, in principle, is like the case of Heustis et al. v. Johnson, 84 Ill. 61, in which it was held that a court of chancery would not exercise jurisdiction over the administration of estates, except in extraordinary cases. Some special reason must be shown. Here, there is none. The decree is affirmed. Decree affirmed.